CONSENT AND RELEASE AGREEMENT


This Consent and Release Agreement (this “Agreement”) is entered into as of
January 27, 2009, by and among RxElite, Inc., a Delaware corporation (the
“Company”), RxElite Holdings, Inc., a Delaware corporation (the “Acquired
Company”), Castlerigg Master Investments Ltd., a company organized and existing
under the laws of the British Virgin Islands (the “Lender”), and Piramal
Healthcare, Inc., a Delaware corporation (“Purchaser”).  All capitalized terms
used herein and not otherwise defined shall have the respective meanings
ascribed to them in that certain Securities Purchase Agreement, dated as of
December 31, 2007, by and between the Company and the Lender, as amended through
the date hereof (the “Securities Purchase Agreement”).


WHEREAS, in connection with the Securities Purchase Agreement, the Company
issued to the Lender a senior secured promissory note in the original principal
amount of $10,500,000, dated as of December 31, 2007 (the “Notes”);


WHEREAS, the Lender currently owns all of the outstanding Notes ;


WHEREAS, the Company owns 100% of the issued and outstanding capital stock of
the Acquired Company (the “Shares”) which have been pledged to the Lender as
collateral for the Notes pursuant to a Pledge Agreement dated as of December 31,
2007 (the “Pledge Agreement”); the assets of the Acquired Company constitute
“Collateral” for the Notes as defined in that certain Security Agreement by and
between the Company and Lender dated as of December 31, 2007 (the “Security
Agreement”); and the Acquired Company is guarantor of the Notes pursuant to that
certain Guaranty dated as of December 31, 2007 by and between the Acquired
Company and Lender (the “Guaranty”);


WHEREAS, the Company wishes to sell the Shares to Purchaser and the Purchaser
wishes to purchase the Shares (the “Acquisition”) from the Company free and
clear of any and all obligations to Lender, including without limitation those
pursuant to the Securities Purchase Agreement, in order to acquire the Retained
Assets and Retained Liabilities, as each such term is defined on  Exhibit A
annexed hereto, pursuant to the terms of a Stock Purchase Agreement,
substantially in the form of Exhibit B annexed hereto (the “Stock Purchase
Agreement”);


WHEREAS, each of the Company, the Acquired Company and the Lender desire to
facilitate the transactions contemplated by the Stock Purchase Agreement, and,
subject to the terms hereof, approve the sale of the Acquired Company to
Purchaser, terminate the pledge of the Shares under the Pledge Agreement,
release any and all Retained Assets as collateral under the Notes, terminate the
Guaranty, and along with the Purchaser, terminate the Intercreditor Agreement;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and pursuant to the terms of this Agreement,
the Lender, the Company and the Purchaser agree as follows:
 
1.           Representations of Lender. Lender represents and warrants to
Purchaser that (i) Lender owns all of the outstanding Notes issued under the
Securities Purchase Agreement, and (ii) Lender has full right and authority,
without consent or action of any other person, to take the actions set forth
herein.
 

--------------------------------------------------------------------------------


 
2.           Payment of Purchase Price.  The Purchaser and the Company hereby
agree that $2,546,069.30 of the Purchase Price (the “Specified Sale
Proceeds”) shall be paid at the closing of the Acquisition as follows:  (i)
$1,800,000 to the Lender in accordance with the wire instructions set forth in
Section 1 on Exhibit C hereto; (ii) $100,000 to Schulte Roth & Zabel LLP, in
payment of legal fees in accordance with the wire instructions set forth in
Section 2 on Exhibit C hereto; and (iii) $646,069.30 into the blocked account of
the Company, in accordance with the wire instructions set forth in Section 3 on
Exhibit C hereto.
 
3.           Approval and Acceptance; Covenants Related to Challenge of
Transactions.  The Lender, on its own behalf and as a Collateral Agent under the
Transaction Documents, has fully reviewed the Stock Purchase Agreement, the Bill
of Sale and Assignment by and between the Company and the Acquired Company,
dated as of the date hereof, Assignment and Assumption of Assigned Contracts
Agreement,  by and between the Company and the Acquired Company, dated as of the
date hereof, and all related documents and agreements (collectively, the “Stock
Purchase Documents”), and hereby approves, accepts and consents to the sale of
the Acquired Company and the transfer of the Retained Assets and Retained
Liabilities pursuant to the terms of the Stock Purchase Documents. Lender has
determined that the purchase price set forth in the Stock Purchase Documents
(the “Purchase Price”), giving due consideration to the assumption of certain
liabilities by Purchaser and other non-cash consideration, is reasonably
equivalent value and represents fair consideration for the purchase of the
Shares of the Acquired Company and all assets being purchased thereby (including
without limitation the Retained Assets) net of all Retained Liabilities.  Lender
hereby covenants, now and forever, to refrain from challenging or contesting in
any manner, in any forum, including without limitation a bankruptcy proceeding,
that the Purchase Price is reasonably equivalent value and represents fair
consideration for the purchase of the Shares and all assets being purchased
thereby (including without limitation the Retained Assets) net of all Retained
Liabilities.
 
4.           Release of Obligations and Collateral; Delivery of Possessory
Collateral.  Upon (i) satisfaction of all closing conditions by the Company and
the Purchaser under the Stock Purchase Agreement, including without limitation,
the receipt by the Company of the Purchase Price and (ii) the receipt of the
Specified Sale Proceeds in accordance with the terms hereof; automatically and
without any further action by the parties to this Agreement, Lender agrees that:
(x) all obligations of the Acquired Company under the Securities Purchase
Agreement, the Notes, the Guaranty and the other Transaction Documents and (y)
all security interests and other liens, rights of set off against, and pledges
in favor of, granted to or held by Lender in or against the Acquired Company,
including without limitation the Retained Assets (but excluding any lien of the
Lender in the proceeds received by the Company as consideration for the sale of
the Shares and the Retained Assets), the Shares, including without limitation,
under the Securities Purchase Agreement, the Guaranty, the Notes, the Pledge
Agreement, the Security Agreement or the other Transaction Documents shall each
be deemed forever satisfied, automatically terminated and released.  The Lender
agrees in furtherance thereof, at the expense of the Company, to deliver to
Purchaser any certificates evidencing the Shares previously delivered to the
Lender and such other possessory collateral that Lender or its agents may have
in its possession related to the assets of the Acquired Company (including
without limitation the Retained Assets) and the Shares and shall be relieved of
all responsibility for any such possessory collateral upon surrender
thereof.  Lender hereby authorizes the Company and the Purchaser to prepare and
file any and all releases and terminations necessary to terminate any and all
UCC financing statements or other documents filed against the Acquired Company
(including without limitation the Retained Assets) by or on behalf of the
Lender.  For the avoidance of doubt, Lender shall continue to have a valid and
enforceable lien on and security interest in all proceeds received by the
Company in connection with the Acquisition, including without limitation, the
Specified Sale Proceeds, in accordance with the Security Agreement and the
Pledge Agreement.  The Company acknowledges that Lender's liens on and security
interests in all such proceeds continue to be valid and enforceable.
 
2

--------------------------------------------------------------------------------


 
5.           Acknowledgement of Security Agreement, Security Interest and
Liens.   Except as otherwise expressly provided herein, Company hereby confirms
and agrees that:


(i) the Security Agreement is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects;


(ii) to the extent that the Security Agreement purports to assign or pledge to
the Lender, or to grant to the Lender, a security interest in or lien on, any
collateral other than the Shares or the assets of the Acquired Company
(including without limitation the Retained Assets), as security for the
Obligations (as defined therein), such pledge, assignment and/or grant of a
security interest or lien is hereby ratified and confirmed in all respects as
security for all Obligations, whether now existing or hereafter arising;


(iii) this Agreement does not and shall not affect any Obligations of the
Company, all of which Obligations shall remain in full force and effect; and


(iv) the execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of the Lender under any
Transaction Document (as defined in the Security Agreement), nor constitute a
waiver of any provision of any Transaction Document, other than as specifically
set forth herein.


6.           Indemnity.  Company hereby agrees:


(i) to indemnify and hold harmless the Lender and its respective officers,
directors, employees, attorneys, consultants and agents (each, an “Indemnified
Person”) from and against any and all claims, damages, liabilities and expenses,
including, without limitation, attorneys’ fees and disbursements, which may be
incurred by or asserted against any Indemnified Person in any investigation,
litigation, suit or action arising out of or relating to the release pursuant
hereto of any security interest, lien, encumbrance or other charge granted to
the Lender;


(ii) to pay all reasonable costs and expenses in connection with the
preparation, negotiation, execution, delivery, filing and recording of this
Agreement, and the performance of any other acts and the execution of any other
documents required to effect the release of any security pursuant hereto,
including, without limitation, the fees and disbursements of counsel to the
Lender; and
 
3

--------------------------------------------------------------------------------


 
(iii) to pay any and all stamp and other transfer or filing taxes and fees
payable or determined to be payable in connection with the execution and
delivery hereof or any release document pursuant hereto, and to hold each
Indemnified Person harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or omission to pay such taxes
or fees.
 
7.           Termination of Intercreditor and Subordination Agreement.The
Purchaser hereby acknowledges the assignment of all obligations of the Company
to the Acquired Company under that certain Loan and Security Agreement dated as
of May 30, 2008, by and between the Company and Purchaser (as successor by
assignment from NPIL Pharma Inc.) (as the same may be amended, restated,
replaced, modified or supplemented from time to time the “Subordinated Loan
Agreement”), and any and all documentation executed and/or delivered in
connection with the Subordinated Loan Agreement (such documentation, together
with the Subordinated Loan Document, the “Subordinated Loan Documents”) pursuant
to the terms of Assignment, Assumption and Release Agreement dated as of the
date hereof, by and between the Company, the Acquired Company and Purchaser (the
“Subordinated Loan Assignment”).  The parties hereto each hereby agrees that
upon the effective date of the Subordinated Loan Assignment: (i) without
recourse and without any representation or warranty of any kind, the Purchaser
shall fully release and discharge the Company from any duty, liability or
obligation under the Subordinated Loan Documents, and (ii) that Intercreditor
and Subordination Agreement by and between Lender, Company, Acquired Company and
Purchaser, dated as of May 30, 2008 (the “Intercreditor Agreement”), and the
Guaranty Agreement are hereby terminated and no longer enforceable in any
manner.  Each of Lender, Company, Acquired Company, and Purchaser, and each of
their respective affiliates, subsidiaries, officers, directors, employees,
shareholders, agents, attorneys, and representatives as well as their successors
and assigns, hereby release each other from any and all claims, obligations,
rights, causes of action, and liabilities, of whatever kind or nature, whether
known or unknown, whether foreseen or unforeseen, arising on or before the date
hereof, which Lender ever had, now has or hereafter can, shall or may have
against any of such parties, upon or by reason of any matter, cause or thing
whatsoever, which are based upon, arise under or are related to the
Intercreditor Agreement.
 
8.           Further Actions Necessary.  The Lender hereto covenants and agrees,
at the expense of the Company, to execute and deliver, at the request of the
Acquired Party or the Purchaser hereto, such further instruments and to take
such other action as such party may reasonably request to more effectively
consummate the purposes contemplated by this Agreement.
 
9.           No Other Waivers.  Except as expressly set forth herein, the terms
of the Transaction Documents shall remain in full force and effect.
 
10.         Limitation on Agreements.  The terms and conditions set forth herein
are limited precisely as written shall not be deemed: (a) to be a consent under
or waiver of any other term or condition in any of the Transaction Documents; or
(b) to prejudice any right or rights which the Lender now has or may have in the
future under, or in connection with the Transaction Documents, as may be
amended.
 
4

--------------------------------------------------------------------------------


 
11.         Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one agreement.  Delivery of an executed
counterpart of a signature page to this Agreement by telecopier shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
12.         Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


[Signature Page Follows Immediately]
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each party hereto has caused this Consent and Release
Agreement to be executed on its behalf, as of the day and year first above
written.
 

 
COMPANY:
       
RXELITE, INC.
       
By:
/s/ Earl Sullivan
   
Name: Earl Sullivan
   
Title:   President and Chief Executive Officer
       
ACQUIRED COMPANY:
       
RXELITE HOLDINGS, INC.
       
By:
/s/ Earl Sullivan
   
Name: Earl Sullivan
   
Title:   President and Chief Executive Officer
       
LENDER:
       
CASTLERIGG MASTER INVESTMENTS LTD.
 
BY: SANDELL ASSET MANAGEMENT CORP.
       
By:
/s/ Timothy O’Brien
   
Name: Timothy O’Brien
   
Title:   Chief Financial Officer
       
PURCHASER:
       
PIRAMAL HEALTHCARE, INC.
       
By:
/s/ Rajesh Laddha
   
Name: Rajesh Laddha
   
Title:   Secretary and Treasurer

 

--------------------------------------------------------------------------------


 